Citation Nr: 0433694	
Decision Date: 12/21/04    Archive Date: 12/29/04

DOCKET NO.  96-19 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to May 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.  This case has since been 
transferred to the St. Louis, Missouri VARO.

The Board previously denied the veteran's claim in an October 
2000 decision.  The veteran appealed this decision, and, in 
an April 2004 decision, the United States Court of Appeals 
for Veterans Claims (Court) vacated the prior Board decision 
and remanded the matter back to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

In this case, the veteran has contended that she incurred 
PTSD as a result of her fear of scud missile attacks she 
experienced while serving with the 114th Evacuation Hospital 
unit in Saudi Arabia.

In the April 2004 decision, the Court noted that VA had not 
fulfilled its duty to assist the veteran under 38 U.S.C.A. 
§ 5103A(d) (West 2002).  Specifically, the Court found that 
the Board should have remanded this claim for further 
development as to whether scud attacks occurred while the 
veteran was present with her unit.  The Court specified 
additional development, including obtaining more information 
as to the veteran's duty stations, dates of assignment, and 
dates of physical presence in her unit; and obtaining her DA 
Form 20.  Additionally, the Court indicated that a further 
investigation should be made as to why three Purple Hearts 
were awarded to members of the veteran's unit.  

For these reasons, this case is REMANDED to the RO for the 
following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 
2002), the need for additional evidence 
regarding her claim.  By this letter, the 
veteran must be informed about the 
information and evidence that is 
necessary to substantiate the claim, 
notified of the type of evidence that VA 
will seek to provide, informed of the 
type of evidence that she is expected to 
provide, and requested to provide any and 
all relevant evidence currently in her 
possession.  Specifically, the veteran 
should be requested to provide 
information as to her duty stations, 
dates of assignment, and dates of 
physical presence in her unit.  The 
veteran should be advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that she must be as 
specific as possible because, without 
such details, an adequate search for 
supporting information cannot be 
conducted.  

2.  The claims file should then be 
reviewed, and a summary, with citations 
to all relevant documents, addressing the 
dates and nature of the veteran's service 
in the 114th Evacuation Hospital unit 
should be prepared.  This summary should 
be furnished to all pertinent service-
related sources, including the United 
States Armed Services Center for Research 
of Unit Records (CURR) and the National 
Personnel Records Center (NPRC), and 
inquires should be made as to the 
following: (1) whether, and if so when, 
the veteran's unit was subjected to scud 
missile attacks, and (2) why three Purple 
Heart medals were awarded to members of 
her unit.  The veteran's DA Form 20 
should also be requested.  All 
documentation received from the contacted 
entities in response should be added to 
the claims file. 

3.  Then, once a determination has been 
made that all requested development has 
been completed to the extent possible, 
the claim of entitlement to service 
connection for PTSD should be 
readjudicated.  If the determination of 
this claim remains unfavorable to the 
veteran, she and her representative 
should be furnished with a Supplemental 
Statement of the Case and afforded a 
reasonable period of time in which to 
respond before the case is returned to 
the Board.  

The purpose of this REMAND is to obtain additional 
development and to ensure full compliance with VA's due 
process requirements, and the Board intimates no opinion as 
to the ultimate merits of this appeal.  The veteran is free 
to submit additional evidence in conjunction with this 
appeal.  See generally Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


